Case: 1:19-cv-04892 Document #: 147 Filed: 04/22/21 Page 1 of 5 PageID #:1512




            EXHIBIT 5
    PUBLIC REDACTED VERSION
          Case: 1:19-cv-04892 Document #: 147 Filed: 04/22/21 Page 2 of 5 PageID #:1513




CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                      Pl.'s Bates No. 000505
          Case: 1:19-cv-04892 Document #: 147 Filed: 04/22/21 Page 3 of 5 PageID #:1514




CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                      Pl.'s Bates No. 000506
          Case: 1:19-cv-04892 Document #: 147 Filed: 04/22/21 Page 4 of 5 PageID #:1515




CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                      Pl.'s Bates No. 000507
          Case: 1:19-cv-04892 Document #: 147 Filed: 04/22/21 Page 5 of 5 PageID #:1516




CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                      Pl.'s Bates No. 000508
